Citation Nr: 1034625	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, characterized as Barrett's Esophagus, claimed as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a heart disorder, 
characterized as bradycardia and arrhythmia, claimed as secondary 
to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO granted service 
connection and assigned an initial 50 percent rating for PTSD, 
effective May 13, 2003.  In December 2005, the Veteran filed a 
notice of disagreement (NOD) with the assigned disability rating.  
A statement of the case (SOC) was issued in March 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in March 2006.

In a separate June 2005 rating decision, the RO denied service 
connection for a gastrointestinal disorder, characterizlaimed as 
Barrett's Esophagus, and for a heart disorder, characterized as 
bradycardia and arrhythmia.  In March 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in October 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in November 2006.

In September 2007, the Veteran's representative indicated that 
the Veteran wished to withdraw from appeal his claim for a higher 
rating for PTSD.  

In August 2010, the Veteran's representative submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  See 38 C.F.R. §20.1304 (2009)

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.

As a final preliminary matter, the Board notes that, in a 
March 2009 statement, the Veteran's representative indicated that 
the claim for a higher rating for PTSD had previously been 
mistakenly withdrawn.  The representative submitted a statement 
from the Veteran indicating that he wanted to reactivate his 
appeal on the issue of the evaluation of his service-connected 
PTSD.  The Board observes that while this statement was dated 
October 5, 2007, it bears a date stamp of March 10, 2009 by the 
mail room at VARO Detroit.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties." United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, 
it must be presumed that VA properly discharged its official 
duties by properly handling claims and submissions by the 
Veteran.  As such, it is presumed that the VA did not receive the 
Veteran's statement indicating that he wished to reactivate his 
appeal concerning a higher rating for PTSD for approximately 19 
months after the appeal was withdrawn.  Thus, the Board 
interprets this statement as raising a new claim for a higher 
rating for the Veteran's service connected PTSD.  As this matter 
is not properly before the Board at this time, it is, thus, 
referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The Veteran has claimed entitlement to service connection for a 
gastrointestinal disorder and a heart disorder, each claimed as 
secondary to his service connected PTSD.  Specifically, the 
Veteran has asserted that his PTSD medication has caused his 
claimed gastrointestinal disorder.

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, 
effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with 
regard to the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  

Currently, the record includes conflicting medical opinions on 
the question of whether there exists a medical nexus between the 
Veteran's current gastrointestinal and/or heart disorders and his 
service-connected PTSD.

in a November 2005 letter, E.Y., M.D., noted that the Veteran had 
PTSD and had been placed on psychiatric medications which 
potentially could worsen and/or enhance acid reflux by causing 
relaxation of the lower esophageal sphincter.

In an October 2005 letter, A.R., M.D., F.A.C.C., indicated that 
the Veteran had known cardiac arrhythmias, including 
bradyarrhythmias and significant sinus pauses.  It was also noted 
that the Veteran had atherosclerotic heart disease and mitral and 
tricuspid regurgitation.  Dr. R. opined that it was more likely 
than not that the Veteran's cardiac problems including cardiac 
arrhythmias and coronary artery disease were secondary to his 
PTSD.  In a May 2010 letter, Dr. R. remarked that the Veteran had 
been on Haldol for over 30 years.  During the time that the 
Veteran was on Haldol, he was found to be significantly 
bradycardic and needed a permanent pacemaker.  Dr. R. opined that 
it is as likely as not that the Haldol is responsible for his 
bradycardia.

The Veteran was afforded a VA examination in September 2006.  The 
examiner reviewed the November 2005 letter from Dr. Y. and the 
October 2005 letter from Dr. R. and reviewed the Veteran's 
medical history.  After examining the Veteran, the examiner 
reported two diagnoses:  first, status post permanent pacemaker 
placement for bradyarrhythmias, not likely related to the 
Veteran's service connected PTSD; and second, acid reflux 
disease, hiatal hernia, and Barrett's esophagitis, status post 
ablation procedure recently in July 2006, not likely related to 
PTSD or its medications (Haldol and Klonopin).

Unfortunately, none of the opinions currently of record provides 
a sufficient basis to allow or deny either of the claims.  Dr. Y. 
merely opined that the Veteran's PTSD medications potentially 
could worsen and/or enhance acid reflux.  The speculative 
terminology used by Dr. Y. (i.e., "potentially could") provides 
an insufficient basis for an award of service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) ("may or may not: language by a physician is too 
speculative).

Additionally, neither Dr. R. nor the September 2006 VA examiner 
provided any rationale to support their contrasting opinions.  
The Board notes that the failure of a physician to provide a 
basis for his opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).

As none of the medical nexus opinions of record provide a clear, 
non-speculative nexus opinion supported by adequate reasons and 
bases, the Board finds that that further examination of the 
Veteran to obtain an adequate medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-is needed 
to resolve the claims for secondary service connection.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility. The Veteran is hereby advised that failure to report to 
the scheduled examination, without good cause, may result in 
denial of the claims for service connection for a 
gastrointestinal disorder and a heart disorder (as the original 
claims will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  For the sake of efficiency, the RO's adjudication of 
each claim should include consideration of all evidence 
associated with the claims file since the RO's last adjudication 
of the claim (notwithstanding the waiver of initial RO 
consideration of evidence submitted directly to the Board in 
August 2010).  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current gastrointestinal and heart 
disorder(s).  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability (a) was caused, or (b) is 
aggravated (i.e., worsened beyond the natural 
progression of the disorder) by service-
connected PTSD (to include medication taken 
therefor).

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the in- and post-service treatment 
records-to include the November 2005 letter 
from Dr. Y. and the October 2005 and May 2010 
letters from Dr. R-as well as the Veteran's 
contentions.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


